Citation Nr: 1519242	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a rating in excess of 10 percent for mood disorder.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The record shows that the Veteran was scheduled to testify at a Board video conference hearing in July 2014 pursuant to his June 2013 request for such a hearing, but he did not report to the hearing as scheduled.

In the notice of disagreement in September 2012, the Veteran disagreed with the RO's November 2012 denial of service connection for PTSD as well as the 10 percent rating that was assigned for his mood disorder.  In May 2013, he was issued a statement of the case addressing both issues.  However, the RO construed his substantive appeal, filed in June 2013, as limiting his appeal to the issue of service connection for PTSD.  See 38 C.F.R. § 20.200.  In the substantive appeal, the Veteran does not specify the issue(s) he is appealing, but limits his discussion to inservice stressors.  However, in view of the fact that his mood disorder has been attributed to his combat stressors and the fact that his representative identified both issues as being on appeal in the informal hearing presentation dated in January 2015, the Board has liberally construed the appeal as including both psychiatric issues; i.e., entitlement to a rating greater than 10 percent for mood disorder and entitlement to service connection for PTSD.  As the Veteran did not make any reference in the substantive appeal to the issue of a higher than 20 percent rating for diabetes mellitus, this issue has not been perfected for appellate review and will not be further addressed.  

The above determination is made with the provisions of 38 U.S.C.A. § 7105(d)(3) in mind requiring that, in a Substantive Appeal, a claimant should "set out specific allegations of error of fact or law," which "are related to specific items in the statement of the case."  As indicated above, the Board must construe all arguments in a liberal manner for determining whether the adequacy of content regarding the specification of errors of law or fact.  38 C.F.R. § 20.201.  This liberal construction must be made in the context of the entire record, and not limited to the "4 corners" of the document itself.  Douglas v. Derwinski, 2 Vet. App. 435, 439 (1992).  Additionally, a determination should be made as to whether the Veteran's statement makes it clear that he/she disagrees with the RO's decision.  See Rivera v. Shinseki, 654 F.3d 1377, 1381 (Fed.Cir.2011) (holding that "[s]ection 7105(d)(3) does not prescribe a particular format for the veteran's appeal or a particular degree of specificity that must be provided.")

The issues of entitlement to ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the April 1996 rating decision that denied reopening the claim of entitlement to service connection for PTSD is final.
 
2.  Evidence submitted since the April 1996 rating decision is new and relevant, and if accepted as true would cure a prior evidentiary defect.

3.  The Veteran is not shown to have PTSD or to have had such disability at any point during the appeal period.

4.  Prior to October 4, 2012, the Veteran's mood disorder has not been productive of more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

5.  Effective October 4, 2012, the Veteran's mood disorder has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for PTSD has been submitted. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  For the entire period prior to October 4, 2012, the criteria for the assignment of a higher than 10 percent evaluation for service-connected mood disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9435 (2014).

4.  Effective from October 4, 2012, the criteria for the assignment of an increased initial evaluation of 30 percent, but no more, for service-connected mood disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9435 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As the Board is reopening the new and material claim, the Board will only address the duties to notify and assist with respect to the underlying merits of the claim for service connection for PTSD.  In this regard, the duty to notify has been satisfied by a letter dated in October 2011.  This letter was sent prior to the November 2011 rating decision which is the subject of this appeal and explained how VA could assist the Veteran with obtaining evidence in support of this claim.  Also, as the issue of entitlement to a higher initial rating for mood disorder as it is a downstream issue from that of service connection (for which the November 2011 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.

The Board also finds that all evidence necessary for equitable resolution of the issues being decided herein has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He has been afforded VA examinations and the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He was also afforded the opportunity to attend a Board hearing which he initially requested, but did not report to.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims being decided below are thus ready to be considered on the merits.


II.  Factual Background

The Veteran's personnel record (Form DD-214) shows that he served as a light weapons infantryman in the United States Army Pacific (USARPAC) for just over two years.  It also shows that he was awarded decorations evincing combat, including the Purple Heart and Combat Infantryman Badge.

The Veteran underwent a VA examination for PTSD in January 1993, including psychological testing.  After assessing the Veteran in terms of the diagnostic criteria for PTSD, the examiner reported that the Veteran denied any symptom related to PTSD and further denied any difficulties with any symptoms related to the disorder.  He also noted that on objective testing the Veteran did not appear to have symptoms related to PTSD.  He did not render a diagnosis on axis I, and diagnosed the Veteran on axis II as having paranoid personality traits.  He assigned him a GAF (global assessment of functioning) score of 97.  

In September 2011, the Veteran presented to a VA mental health clinic requesting counseling.  He said he had ongoing nightmares and dreams related to service combat.  He reported sleep problems which he said he had had for years, and he denied suicidal or homicidal ideation.  Findings revealed that he was alert and oriented to person, place, time and situation and had a cooperative attitude.  He was calm and his thought process was organized and goal directed.  He had normal speech.  He was assessed as having anxiety disorder and rule out PTSD.

In October 2011, the Veteran filed a claim for service connection for PTSD based on combat stressors.  These stressors included a helicopter that was shot down that was carrying food and water resulting in the death of some of the crew, coming under and being wounded by enemy fire, and seeing fellow servicemen killed in combat.  

A VA mental health physician note in October 2011 reflects the Veteran's complaint of poor sleep and combat-related nightmares.  He said he had just retired from working 30 years at the railroad.  Additional symptoms included rage (including road rage), anger, seeking revenge, and withdrawing from friends, family and society.  On examination he was well-kempt, calm/relaxed, cooperative/unguarded, awake, and alert and fully oriented.  He had normal speech and his affect was congruent, stable, and euthymic with full range of affect.  He had auditory hallucinations and denied delusions.  He also had goal-directed thought process and his insight and judgement were good.  He was assessed as having insomnia and was started on trazodone.  

The Veteran was noted at a November 2011 VA psychiatric examination as having no relevant mental health history or history of counseling.  He said he had been married four times and had been married to his current wife for seven years.  He described this relationship as "doing real good".  He was noted to have an adult son whom he had a "fair" relationship with.  He reported recently retiring and said he was somewhat bored, but enjoyed had good activities such as garage work, riding a motorcycle and being out of the home with friends.  In terms of PTSD symptoms, the examiner reported that the Veteran's affect became serious and mildly dysphoric when describing his Vietnam experiences, but that he "returned to normal" when discussing other events.  He said that overall the Veteran was very pleasant in the session and appeared to be in a good mood.  He was able to joke appropriately in the session.  The Veteran described his mood as good most of the time and he did not report suicidal or homicidal ideation.  Noted symptoms included suspiciousness, circumstantial, circumlocutory or stereotyped speech, and disturbances of motivation and mood.  After going through the diagnostic criteria (Criterion A through F) for PTSD from DSM-IV, the examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  He went on to diagnose him as having a mild mood disorder related to his military combat activities.  He said that the Veteran presented as functioning well overall.  He said that occasional and rare mood symptoms reported appeared to be directed related to service.  He added that interference of symptoms in life appeared mild at most and were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  He assigned him a GAF score of 70.

At a VA psychiatric examination in October 2012, the examiner reported that there had been no significant changes to the veteran's marital, social or occupational status since the last examination.  Noted symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.  On examination the examiner noted that the Veteran was alert and well oriented to person, place time and circumstance.  He was cooperative and made good eye contact.  He had adequate hygiene and denied homicidal or suicidal ideation.  Content of thought was logical and goal directed.  His affect was mildly dysphoric and he described his current mood as "good".  Attention-concentration was intact and there was no evidence of impulse control problems.  The examiner concluded after going through the diagnostic criteria (Criterion A through F) for PTSD from DSM-IV that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  He went on to diagnose him as having anxiety disorder and depressive disorder.  He assigned him a GAF score of 67.  He said that the diagnoses were a continuation of previous symptoms reported as mood disorder.  He added that symptoms of each diagnosis overlapped and could not be further distinguished without undue speculation.  He also said that "SM" now evidences mild to episodically moderate functional impairment in social, occupational and academic roles as a result of the stated conditions.  He summarized the Veteran's level of occupational and social impairment as productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

III.  Analysis

A.  New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this instance, while it appears that the RO in the November 2011 rating decision (which is the subject of this appeal) considered the claim on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of what the RO has determined.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  This is in light of the prior final decision in April 1996 that denied reopening the Veteran's claim for service connection for PTSD.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the last final rating decision in April 1996 that denied reopening the Veteran's claim of entitlement to service connection for PTSD was that the evidence was not new and relevant in that if accepted as true would not cure a prior evidentiary defect.  That is, the evidence did not show that the Veteran had PTSD. 

Following the April 1996 rating decision, the evidence received included a September 2012 statement from the Veteran wherein he reported additional psychiatric symptoms, some of which are listed in the diagnostic criteria for PTSD under DSM-IV.  Thus, the Board finds that this evidence relates to at least one of the unestablished facts necessary to substantiate the claim, i.e., establishing a diagnosis of PTSD.  38 C.F.R. § 3.304(f).  Accordingly, in light of the low threshold for determining whether new and material evidence raises a reasonable possibility of substantiating the claim, the criteria to reopen the claim of entitlement to service connection for PTSD under 38 C.F.R. § 3.156(a) based on new and material evidence have been satisfied.  Shade v. Skinseki, 24, Vet. App. 110, 117 (2010).  The claim is thus reopened and is being considered on the merits below.  There is no prejudice to the Veteran by this action as the RO considered this matter on the merits.

B.  Service Connection For PTSD

Turning to the now reopened claim for service connection for PTSD, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those discussed above for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id; see also 38 C.F.R. § 4.125(a).

The Veteran contends that he has PTSD as the result of combat-related stressors from his service in Vietnam.  The evidence clearly shows that he was engaged in combat with the enemy during his service in the USARPAC as a light weapons infantryman and thus his combat stressors are not at issue.  

What is at issue is a diagnosis of PTSD.  In this regard, VA psychiatric examinations were conducted in November 2011 and October 2012.  The November 2011 examiner diagnosed the Veteran as having mood disorder related to his in-service combat experiences (the RO granted service connection for mood disorder in November 2011).  The October 2012 VA examiner diagnosed the Veteran as having anxiety disorder and depressive disorder and said that the diagnoses were a continuation of previous symptoms reported as mood disorder.  He added that symptoms of each diagnosis overlapped and could not be further distinguished without undue speculation.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

In short, both the November 2011 and October 2012 VA examiners determined that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  They reached their determinations after reviewing the Veteran's medical history, evaluating him, and assessing his symptoms under the diagnostic criteria for PTSD under DSM-IV.  38 C.F.R. §§ 3.304(f), 4.125(a).  More specifically, the November 2011 examiner found that the Veteran did not meet criterion C for PTSD under DSM-IV criteria requiring persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, and did not meet Criterion F requiring that the symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Thus, while it is not in dispute that the Veteran demonstrated some symptoms listed in the criteria for PTSD, both the November 2011 and October 2012 examiners found that he did not meet the full criteria for PTSD.  There are no contrary medical opinions on file.

The Board has considered the Veteran's own assertions that he has PTSD related to service and he is certainly competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the VA examiners in providing the requested medical opinions used their expertise in reviewing the facts of this case and determined that no current PTSD was present.  As such, the Board finds these opinions to be more probative of the issue. 

Thus, on this record, the medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  

Based on the record, the most probative and credible evidence establishes that the Veteran does not have PTSD.  Where the evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a current disability, the other elements of service connection need not be addressed and the claim must be denied.  38 C.F.R. § 3.304(f).

As a side note, it is worth noting that the Veteran is presently service connected and in receipt of a compensable rating for mood disorder due to his combat stressors.  While it is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  Thus, even assuming for arguments sake only that the Veteran was service connection for PTSD, he would not be entitled to a separate rating for such disability unless it was shown that his psychiatric symptoms did not overlap.  Id.

C.  Rating Greater Than 10 Percent for Mood Disorder

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9435, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id. 

The Veteran is currently rated 10 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9434.  This rating is to be assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

Period Prior to October 4, 2012

A review of the record discloses that the Veteran's symptoms for his service connected mood disorder the period prior to October 4, 2012, do not most approximate a higher than 10 percent rating.

Pertinent evidence for this period includes a November 2011 VA psychiatric examination report.  Of the three symptoms listed on the examination report applicable to the Veteran's mood disorder, two of them (suspiciousness and disturbance of motivation and mood) are listed in the criteria for a 30 percent rating.  Additional noted symptoms include circumstantial, circumlocutory or stereotyped speech and sleep impairment for which medication was prescribed and which involves nightmares one to two times a month.  However, after reviewing the Veteran's medical history and examining him, the examiner found that the Veteran's symptoms were not severe enough to warrant even a noncompensable rating.  That is, he found that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Rather, he said that the Veteran presented as functioning well overall.  He reported that the Veteran had "good" activities such as garage work, riding a motorcycle and being out of the home with friends.  He also reported that overall the Veteran was very pleasant in the session, appeared to be in a good mood and was able to joke appropriately in the session.  He relayed that the Veteran described his mood as "good" most of the time and described his mood symptoms as "occasional and rare".  He said that interference of symptoms in life appeared mild at most and reiterated that they were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  He assigned the Veteran a GAF score of 70 which reflects mild symptoms.  The RO went on to assign the Veteran a 10 percent rating in November 2011 based on evidence that he had been prescribed medication for his insomnia thus requiring continuous medication to control symptoms.  

In light of the November 2011 VA examiner's finding that the Veteran's mood disorder symptoms were not of sufficient severity to interfere with social and occupational functioning, the weight of evidence is against a higher than 10 percent rating prior to October 4, 2012.  That is the evidence, which includes VA outpatient reports in 2011, does not approximate a higher rating to 30 percent requiring evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

As the weight of evidence is against a higher than 10 percent rating for mood disorder for the entire period prior to October 4, 2012, the benefit of the doubt doctrine is not for application and the claim to this extent is denied.  38 U.S.C.A. § 5107(b).

Period From October 4, 2012

As of October 4, 2012, the Board finds that the Veteran's mood disorder is productive of a higher rating to 30 percent.  In this regard, the Veteran was noted at the October 4, 2012, VA examination to have no significant changes to his marital, social or occupational status, but his noted symptoms increased to include depressed mood, anxiety, flattened affect, mild memory loss, difficulty in adapting to stressful circumstances and inability establish and maintain effective relationships.  The examiner reported that the Veteran's psychiatric diagnoses were consistent with the criteria for a 30 percent rating.  That is, he reported that they were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  He also explained that the diagnoses of anxiety disorder and depressive disorder were a continuation of previous symptoms reported as mood disorder.  He added that symptoms of each diagnosis overlapped and could not be further distinguished without undue speculation.  Accordingly, the Board considered all of the symptomatology contained in the evidence.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Further evidence of a worsening in the Veteran's psychiatric symptomatology at the October 2010 VA examination is the assignment of a GAF score of 67 which represents a slight decline from his score of 70 in November 2011.  

A rating at the next higher, 50 percent, level has been considered but is not warranted by the evidence.  While the Veteran was shown at the October 2012 examination to exhibit some of the listed criteria for a 50 percent rating to include flattened affect, disturbance of motivation and mood, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships, he was not found to have panic attacks, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment or short-term or long term memory, impaired judgment or impaired abstract thinking.  The examiner concluded after evaluating the Veteran and considering his medical history that his symptoms most approximated the criteria for a 30 percent, not a 50 percent, rating.  Moreover, his GAF score of 67 represents mild symptoms consistent with a 30, not a 50 percent, rating.  Thus, by considering the Veteran's psychiatric symptoms as a whole, such evidence simply does not show that the Veteran's disability picture meet the criteria for the next higher rating of 50 percent.  38 C.F.R. § 4.130, Diagnostic Codes 9435, 9440.

The only remaining issue is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's mood disorder as outlined above are fully contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's mood disorder are contemplated by the ratings, which take account of both the individual symptoms and the overall impairment caused by the mood disorder.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for mood disorder is not warranted.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

The application to reopen the claim for service connection for PTSD is granted.

Service connection for PTSD is denied.

An initial rating of 10 percent for mood disorder prior to October 4, 2012, is denied.

An initial rating, to 30 percent, for mood disorder from October 4, 2012, is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

In written correspondence (VA Form 21-4138) in December 2012, the Veteran said he had just received a November 2008 letter increasing his ratings which he appreciated, but he felt entitled to higher ratings.  He explained that he had "terrible feelings in [his] feet and legs".  The November 2008 letter the Veteran was referring to is a notice letter informing him of the grant of service connection for peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus.  Thus, while the Veteran indicated he wanted a higher rating for his "diabetes", he was clearly expressing his disagreement with the assigned ratings for peripheral neuropathy of the right and left lower extremities as secondary to his diabetes.  38 C.F.R. § 20.201.  Accordingly, the Board finds that this constitutes a notice of disagreement to the assigned 10 percent ratings for peripheral neuropathy of the lower right and left extremities in November 2012 and requires that a statement of the case (SOC) be issued to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a veteran files a timely NOD, and the RO has not issued a SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC).  

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a SOC, on the appeal initiated by the Veteran regarding the issues of entitlement to ratings greater than 10 percent for peripheral neuropathy of the right and left lower extremities.  The Veteran should be clearly advised of the need to file a timely substantive appeal in these matters if he wishes to complete an appeal of the determinations. Then, only if the appeal is timely perfected, the issue(s) is(are) to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


